Citation Nr: 1047130	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO. 09-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a back condition.

4. Entitlement to service connection for a left foot condition.

5. Entitlement to service connection for a mental disorder, to 
include posttraumatic stress disorder, anxiety disorder, and 
depression.

6. Entitlement to a respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his parents


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service between May 1997 and September 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and May 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled. As such, the Board has recharacterized 
the issues of entitlement to service connection for asthma as 
entitlement to service connection for a respiratory disorder, to 
include asthma. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
The Veteran's mental disorder claim was originally filed with a 
broad scope, so no recharacterization of that issue is necessary.

The issue of entitlement to service connection for a mental 
disorder, to include posttraumatic stress disorder, anxiety 
disorder, and depression, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's right knee strain with patellofemoral syndrome 
had its onset during service. 

2.  The Veteran's left knee strain with patellofemoral syndrome 
had its onset during service. 

3.  The Veteran's low back strain with mild spondylosis had its 
onset in service.

4.  The Veteran does not have a left foot disability.

5.  The preponderance of the evidence shows that there is no 
relationship between 
Veteran's in-service costal chondritis and his post-service 
asthma.


CONCLUSIONS OF LAW

1.  Right knee strain with patellofemoral syndrome was incurred 
in service. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Left knee strain with patellofemoral syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Low back strain with mild spondylosis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  A left foot condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  A respiratory disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its 
duties to notify and assist the Veteran in the development of his 
service connection claims.  Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in March 2008 and January 2009 
informing him of the evidence necessary to establish entitlement 
to service connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf. Thus, the letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2010).  
Both letters also informed the Veteran of the type of evidence 
necessary to establish an effective date or a disability rating, 
as is required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA met its duty to notify with regard to these claims.

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the 
Veteran's statements, his service treatment records, and post 
service VA and private treatment records have been associated 
with the claims folder.  The Veteran was afforded VA examinations 
in April 2008 and January 2009 and the reports are also of 
record.  The Veteran was given the opportunity, but has not 
notified VA of any additional available relevant records with 
regard to his claims.

The Veteran was also afforded a Board hearing in October 2010 and 
the transcript is of record. In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked. Here, during the hearing, the undersigned Acting VLJ 
(AVLJ) noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
Veteran's claims for benefits.  In addition, the AVLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim. In fact, the Veteran was able 
to provide pertinent evidence as to the in-service incurrences 
and continuity of symptoms since service by way of the hearing.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the undersigned AVLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claims based on the current 
record.

VA has done everything reasonably possible to assist the Veteran.  
A remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.

Service Connection 

The Veteran is seeking to establish service connection for 
several disabilities, to include the back, right knee, left knee, 
left foot, a respiratory disorder and a mental disorder. Each is 
discussed, in turn, below. 

Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

VA regulation also provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period under 
section 3.307), subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity. Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994). There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310; however, the prior version, as cited, 
is more advantageous to the Veteran.  See 71 Fed. Reg. 52,744 
(2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 

Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).

Back, Left Knee, Right Knee, and Left Foot

The Veteran is seeking to establish service connection for 
several orthopedic disabilities, which he contends are due to 
several factors, to include in-service parachute jumps and 
landings, an in-service motor vehicle accident, and the service-
connected right ankle disability.  The service treatment records 
and service personnel records show that the Veteran was a 
recipient of a parachutist badge during service, and also that he 
was in an automobile accident in January 1998.  Thus, the in-
service events suggested by the Veteran as the cause of his 
claimed disabilities are corroborated by the record.

At the time of the Veteran's in-service motor vehicle accident, 
he reported pain in his left knee, as well as ankle pain, but no 
complaints related to his back or right knee. In a follow-up 
visit, however, right knee pain was reported.  See January 1998 
Screening Note of Acute Medical Care. One year later, in January 
1999, a follow up note regarding the Veteran's service-connected 
right ankle shows that the Veteran's had mild edema in the left 
foot.  There was no treatment in the record after this one-time 
note regarding the foot.  He was discharged from the service 
several months later.

Several years passed before the Veteran began to seek post-
service treatment for his claimed disabilities.

In May 2005, the Veteran reported to his private primary care 
physician that he was experiencing pain in the left lower back 
and left knee.  The Board notes that the Veteran made mention of 
a high school injury that resulted in a painful left knee that 
"pops & locks." The Board, however, will not consider this as 
evidence enough to rebut the presumption of soundness afforded 
the Veteran under VA regulation. Under 38 U.S.C.A. § 1111, a 
Veteran is afforded a presumption of sound condition upon entry 
into service, except for any defects noted at the time of entry 
examination. The Veteran's April 1997 enlistment examination is 
negative as to any left knee disability, so he is presumed to 
have been in sound condition at the time of entry into service.  
That presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).  This May 2005 
notation alone does not reach to such a level so as to rebut the 
presumption in this case.

In June 2005, the Veteran's private physical therapist confirmed 
that the Veteran was treating for left "patellar tendonitis with 
knee pain including hip and foot involvement, resulting in 
increased stress through the knee."

The Veteran was treated by a private chiropractor in 2007 for 
symptoms related to back and leg pain. In December 2007, the 
Veteran continued to report symptoms of a sore left knee, as well 
as a painful right knee, to his primary care doctor. X-ray 
examination revealed a "questionable right joint effusion," but 
no acute fracture, dislocation or degenerative change. A left 
knee MRI, however, revealed "linear signals within the medial 
meniscus believed to be from myxoid degeneration and not a 
tear." The Veteran later underwent a surgical procedure to 
repair his left knee.

In February 2008, the Veteran's orthopedic surgeon submitted a 
statement noting the Veteran's report that he experienced left 
knee discomfort since 1999 when he was jumping out of airplanes.

In April 2008, the Veteran was afforded a VA examination to 
assess the nature of these several claimed disabilities.  At that 
time, he reported that he began to have bilateral knee pain as 
well as back pain during airborne operations after multiple 
parachute jumps in 1999.  Physical examination revealed a normal 
gait with a normal stance phase bilaterally.  Examination of the 
low back was noted as "abnormal" with limited motion and pain.  
The examiner, following the physical examination and x-ray, 
diagnosed low back strain with mild spondylosis.  As to the 
knees, the Veteran's examination was also abnormal, with slight 
swelling on the left knee and diffuse tenderness to palpation, 
bilaterally. Range of motion was painful, bilaterally, as well. 
Following physical examination and x-ray, the diagnosis was 
bilateral knee strain with patellofemoral syndrome.  As to the 
Veteran's left foot, he reported to the VA examiner that "he 
does not experience significant pain in his left foot."  The 
examiner was unable to render as diagnosis as to the left foot. 

The Board notes that the VA examiner was not asked to provide a 
nexus opinion.  As such, the Board further reviewed the file for 
evidence of a causal connection between the Veteran's low back 
strain with mild spondylosis, and his bilateral knee strain with 
patellofemoral syndrome, as well as evidence of a left foot 
disability.

In November 2008, the Veteran's primary care doctor, a private 
physician, submitted a statement into the record, which noted the 
Veteran's "history of foot, ankle, knee pain as a result of his 
military service."  The doctor provided no further elaboration 
in that report. Several months later, however, the doctor 
submitted a more extensive report.  The doctor confirmed the 
Veteran's history as including a 1998 motor vehicle accident, and 
his in-service parachuting exercises, which resulted in a right 
foot disability.  The Board notes that the Veteran's right foot 
disability is already service connected. The doctor went on to 
say that the foot pain "has caused knee pain/problems in both 
knees, which has caused back pain/problems that all arose because 
of his existing foot condition.  This was made worse [from] all 
of the force and trauma of jumping out of airplanes with an 
existing injury." This is a clear expression of this private 
physician's opinion that the Veteran's knee and back disabilities 
are causally connected to the Veteran's period of active service. 
Also, the Board notes that the only disability of the foot noted 
by this physician is of the right foot, not the left.

In October 2010, the Veteran provided sworn testimony at a Travel 
Board hearing. He testified that he had no back or leg problems 
prior to entering the service.  See hearing transcript at page 8.  
He also confirmed for the Board that he began to experience back 
pain and left knee pain during service, while wearing a boot for 
his service-connected right ankle disability. Id. at page 6.  He 
also stated that the pain in both knees and in his back began in 
service and has chronically existed ever since.  Further, during 
the hearing, the Veteran's parents offered sworn testimony 
corroborating the Veteran's account regarding the onset and 
chronicity of his back and knee problems.

The Veteran and his parents are competent to report factual 
matters of which they had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  They are 
also competent to report what they perceive through their senses 
and symptomatology that is observable and identifiable by lay 
people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, although 
the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Here, the Veteran is competent to report that he experienced pain 
in service after being in an automobile accident and after 
parachute jumps.  This is the type of physical abnormality that 
can be observed.  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Further, the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  This includes weighing the absence of contemporary 
medical evidence against lay statements.  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran in this case is not only competent, he is also 
credible and his statements are probative, especially when 
considered in conjunction with the sworn testimony offered by his 
parents.  The service treatment records confirm the events of 
service described by the Veteran, and the post-service medical 
evidence lends support to his testimony as well.  The Veteran 
testified as to the continuity of his back and bilateral knee 
symptoms and the VA examiner confirmed the existences of 
disabilities related to those symptoms, and the Veteran's private 
examination confirmed the likelihood that the back and knee 
disabilities are related to the Veteran's in-service parachuting, 
as well as to his service-connected right ankle disability.

Thus, the Board finds the Veteran's assertions that he had back 
and bilateral knee pain in service, which has continued ever 
since and is now characterized as low back strain with mild 
spondylosis, and bilateral knee strain with patellofemoral 
syndrome, to be both credible and probative. Again, there are in-
service incurrences clear in the records, and competent medical 
evidence, as well as credible and probative lay evidence, which 
provide a causal connection between the current back and 
bilateral knee disabilities and those events of service. 
Accordingly, service connection for both low back strain with 
mild spondylosis, and bilateral knee strain with patellofemoral 
syndrome is warranted.

However, as to his left foot disability, the same does not hold 
true. While there is one in-service notation of left foot 
swelling in January 1999, there is no continued treatment or 
suggestion of continued symptoms.  When asked at his VA 
examination, the Veteran reported that he had no significant pain 
with regard to the left foot.  The Veteran also reported no 
symptoms related to the left foot at the time of his hearing.  
There is simply no credible evidence in the record of a current 
disability related to the left foot.  Without a current 
disability, there is no basis upon which to grant service 
connection under any relevant VA law or regulation. Thus, the 
Veteran's claim for entitlement to a left foot disability must be 
denied.

Respiratory Disorder - Asthma

The Veteran is also seeking to establish service connection for a 
respiratory disorder, to include asthma.  The service treatment 
records show that he was treated several times in service for 
issues related to his lungs.  In September 1997, he reported left 
lower rib pain that worsened during his breathing and movement 
while sleeping.  A second time in the same month, he reported 
"chest wall pain."  In March 1998, he was treated after 
experiencing headaches, nose bleeds, and dizziness following 
running exercises and road marches.  Then, in January 1999, he 
was again treated for similar symptoms of chest pain, and was 
noted to have pleurisy in his left chest.  Later that same month, 
the diagnosis was changed to costal chondritis. 

After the Veteran's discharge from service, he filed a claim 
related to his lung pleurisy.  There are no post-service 
outpatient records related to this issue, so VA afforded the 
Veteran a VA examination in April 2008.  The examiner performed 
pulmonary function tests, which revealed "very mild, reversible 
obstructive ventilator defect with marked air trapping."  This 
yielded a diagnosis of asthma.

In January 2009, a VA examiner was asked to render a nexus 
opinion as to the Veteran's asthma.  The examiner reviewed the 
Veteran's history, including the notations from the service 
treatment records, noted above.  He stated that the Veteran's 
"current pulmonary condition, asthma, is less likely than not 
caused by a result of or aggravated by his military service."  
The basis for this opinion was as follows, "costal chondritis is 
an inflammation of the cartilage of the rib cage and is not 
associated with asthma," and "there is no evidence from the 
Veteran's service [treatment] records that the Veteran was 
treated or experienced any asthmatic event" in service.  
"Therefore, the Veteran's current pulmonary condition, asthma, 
is less likely than not caused by a result of or aggravated by 
his military service."  Thus, the VA examiner clearly points out 
that the in-service condition related to the Veteran's lungs and 
the post-service diagnosis of asthma are not related conditions.  
There is no evidence of the existence of a current respiratory 
disorder other than asthma, and no evidence that the asthma is 
causally connected to the Veteran's service.  The Board finds the 
examiner's opinion competent, credible and probative with respect 
to the question of whether he has a respiratory disability that 
is related to or had its onset in service.

The Board observes the Veteran's statements by way of his claim 
and his October 2010 hearing testimony, which show his belief 
that his in-service costal chondritis and his post-service asthma 
are related.  However, the Veteran is not competent to make such 
a clearly medical determination.  To the extent that the Veteran 
himself has stated that he believes that a relationship exists 
between his disability and his active service, it is now well 
settled that lay persons, such as the Veteran, are not competent 
to comment on the proper diagnosis of a disability that is not 
ascertainable by lay observation.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Thus, the 
preponderance of the evidence weighs against the claim, and 
therefore service connection for a respiratory disorder is 
denied.


ORDER

Service connection for right knee strain with patellofemoral 
syndrome is granted.

Service connection for left knee strain with patellofemoral 
syndrome is granted.

Service connection for low back strain with mild spondylosis is 
granted.

Service connection for a left foot condition is denied.

Service connection for a respiratory disorder, to include asthma, 
is denied.

REMAND

The Veteran seeks service connection for psychiatric disability 
on the basis that the condition had its onset in service.  In 
support, he reports having psychiatric disability in service 
related to, among other things, harassment and assault by a 
sergeant, who he identified.  His account of the in-service 
harassment and assault was corroborated by his parents in their 
sworn testimony; they reported that the Veteran discussed the 
situation with them while he was in service.  In addition, in 
their October 2010 testimony, the Veteran's parents testified 
that the Veteran exhibited behavioral changes after his discharge 
from service as compared to prior to his entry into active 
service.

In light of the testimony of the Veteran and his parents and the 
evidence of treatment for psychiatric disability by VA, the Board 
finds that a VA psychiatric examination is necessary to 
adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  After associating with the claims folder 
all pertinent, outstanding records, including 
records of his VA care dated since January 
2010, the RO should afford the Veteran a VA 
psychiatric examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disability found to be present.  
The claims folder should be made available to 
and reviewed by the examiner.  All necessary 
tests should be conducted, and the examiner 
should rule in or exclude a diagnosis of 
PTSD.  The report of examination should note 
all psychiatric disabilities found to be 
present, and the examiner should comment as 
to whether it is at least as likely as not 
that any psychiatric disability found to be 
present is related to or had its onset during 
service, or is related to his service-
connected physical disabilities.  In doing 
so, the examiner must acknowledge and discuss 
the Veteran's lay report regarding the onset 
of his psychiatric symptoms, which has been 
corroborated by his parents in October 2010 
sworn testimony.  If the examiner diagnoses 
the Veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  

The rationale for all findings and 
conclusions should be set forth in a legible 
report. 

2.  Readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


